The trial court directed a verdict for defendant at the close of all the evidence on authority of Wellman v. East Ohio GasCo., 160 Ohio St. 103, 113 N.E.2d 629. In this appeal on questions of law from the judgment entered thereon, appellant states the basic question considered by the trial court was whether the case of Bosjnak v. Superior Sheet Steel Co.,145 Ohio St. 538, 62 N.E.2d 305, or the Wellman case applied.
Plaintiff was injured while on the extensive industrial premises of defendant in the capacity of an iron worker, employed by the Duffy Construction Corporation, an independent contractor with the defendant for the construction of several buildings thereon. *Page 192 
The northeast corner area of defendant's acreage industrial premises is enclosed on the north and east by a high chain link fence, just inside of which along the east line, extending southwardly, and upon high poles, runs a three-wire high tension line, some 36 feet above the ground, supplying power for defendant's industry.
Signs warning of the high tension line were placed on either side of the power substation, some distance away from the scene of the accident, but there were no signs on the poles at or near the site of unloading on April 2, 1952, although there is testimony in the record that similar signs had been originally so located.
On December 27, 1951, defendant, through its resident engineer, wrote the Duffy Construction Corporation, to the attention of T. F. Keller, its project manager on the job, the following letter:
"December 27, 1951
"Duffy Construction Corporation
"Lockland, Ohio
"Attention: Mr. T. F. Keller
"Dear Mr. Keller:
"Please be advised that effective 5:00 p. m. on December 27 the 66 KV overhead line feeding the main substation north of Jimson Road is energized. Any interferences with this line by equipment must be avoided.
"Yours very truly, "P. B. Unthank "Resident Engineer."
Keller testified that he passed the information along to the proper Duffy employees, four in number, by memorandum, including superintendent Benes and the master mechanic in charge of hoisting equipment for the Duffy Corporation. There is no claim that the high tension line was in any manner defectively constructed or maintained, or that it was in a defective condition on April 2, 1952; and it is clear that the prompt warning against interference with the energized line by equipment applied to large equipment, such as a crane, which was capable of interference. *Page 193 
Plaintiff testified that he had not been on this particular northeast corner area of the premises upon which he was employed prior to the morning of April 2, 1952, and that he did not observe any part of the high tension line, either poles or wires at the time. This testimony is well nigh incredible, particularly in view of the testimony in the record of other Duffy employees that the hazard of working with heavy and large equipment such as a crane in proximity to high tension wires was common to the construction business of all concerns erecting buildings and structures on industrial premises, such as the Duffy Corporation was employed to do in this instance.
Defendant's manufacturing spur railroad tracks enter the premises at the extreme northeast corner and follow a curving southwestwardly course into the premises.
On April 2, 1952, the Duffy Construction Corporation was engaged in unloading a gondola car of steel beams, 36 inches by 38.7 feet, by means of a crane with a 45 foot boom, with cable attached, swinging the beams from the car to the south and conveying them to the east for placement on timbered dunnage, directly under the high tension power line, previously prepared by the Duffy Construction Corporation.
Plaintiff was assisting two fellow workmen guide the beams into place on the dunnage when he was injured and they were killed by electric shock occasioned by the steel cables of the crane being swung in too close proximity to the high tension wires.
Defendant checked the progress of the construction according to specifications through a resident engineer in the field in contact with the Duffy Corporation. It is clear from the record that the resident engineer designated the spot where the steel beams were to be unloaded, and that the Duffy Construction Corporation leveled off and prepared the site.
At the close of the work day on April 1, 1952, one Roberts, foreman, and Benes, superintendent, for the Duffy Corporation, had a conversation in the field office with the resident engineer in the presence of another Duffy employee, Sauer, during which the Duffy employees protested the selection of the unloading site as too dangerous, due to the proximity of the high tension line to the crane. The resident engineer refused *Page 194 
to change the designation and the next morning the Duffy construction employees proceeded with the work, without any supervision or interference on the part of the defendant.
Upon this state of the record, was the trial court correct in directing a verdict on authority of the Wellman case?
The first paragraph of the syllabus in Bosjnak v. SuperiorSheet Steel Co., supra, is:
"An employee of an independent contractor, while engaged in the erection of a building upon premises, the possession and control of which are retained by the owner, is an invitee to whom the owner owes the duty of exercising ordinary care to maintain the premises in a reasonably safe condition for use in a manner consistent with the invitation, and to inform the invitee of hazardous conditions of the premises and of activities thereon unknown by and not obvious to the invitee."
At page 542, it is stated:
"Concededly the plaintiff, at the time of his injury, was on the premises of the defendant as an employee of a contractor then engaged in the erection of a building for the defendant. He was, therefore, an invitee of the defendant who accordingly owed him the duty `to exercise ordinary care to have the premises in a reasonably safe condition for use in a manner consistent with the purpose of the invitation.'
"The owner has the further duty of exercising reasonable care to inform the invitee of hazardous conditions of the premises and of activities thereon unknown by and not obvious to the invitee. Such duty, however, has reference only to the owner's plant and premises, and not to the contractor's equipment. 2 Shearman  Redfield on Negligence (Rev. Ed.), 688, Section 279; 38 American Jurisprudence, 754, Section 96; Prosser on Torts, 635; 29 Ohio Jurisprudence, 465, Section 61."
At page 543, the court quotes from 2 Shearman  Redfield on Negligence (Rev. Ed.), 688, Section 279, which states the rule thus:
"`The law requiring an owner to keep the place reasonably safe for a contractor and his subcontractors does not apply where the work itself is of an unsafe nature or the defects are due to the imperfect and negligent work of the contractor himself.'" *Page 195 
In Davis v. Charles Shutrump  Sons Co., 140 Ohio St. 89,42 N.E.2d 663, the first paragraph of the syllabus is:
"Where the premises upon which construction work is to be performed by a contractor remains under the control of the principal employer while the work is in the course of performance, a servant of the contractor is an invitee and as such entitled to recover from the principal employer for any injury which he may sustain by reason of abnormally dangerous condition of the premises, only if the principal employer has, and the servant has not, actual or constructive notice of the existence of such condition."
Again, the following significant statement on the facts appears on page 545 of the court's opinion in the Bosjnak case:
"There is evidence indicating that it was this change of condition inside the building which made subsequent operation of the crane outside the building necessary; that this necessity and the reason therefor were known by the defendant; and that the chief engineer of the defendant, who had supervision of all departments of the plant, was present and saw the truck crane when it started to back up toward the power line immediatelypreceding plaintiff's injury. In this connection it should beobserved that the premises of the defendant remained under itscontrol, and that it actively participated in the operations
incident to and in connection with the erection of its building." (Emphasis added.)
In an extensive annotation in 44 A. L. R., at page 982, under the heading: "Liability of contractee with respect to injuries resulting from the dangerous condition of his premises," Section 17, it is stated:
"The ratio decidendi in numerous cases is a doctrine which may be formulated thus: Where the premises on which the stipulated work is executed remain under the control of the principal employer while the contract is in course of performance, a servant of the contractor is in the position of an invitee, and as such entitled to recover for any injury which he may sustain by reason of the abnormally dangerous condition of the premises or plant thereon, if the evidence shows that the principal employer was, and the servant was not, chargeable with knowledge, actual or constructive, of the existence of that condition." *Page 196 
The leading authority with regard to this doctrine in both England and the United States is stated to be Indemaur v. Dames
(1866), L. R. 1 C. P., 274, 19 Eng. Rul. Cas., 64 (not involving an independent contractor). In the opinion, Willes, J., stated, at page 288:
"It was ably insisted for the defendant that he could only be bound to keep his place of business in the same condition as other places of business of the like kind, according to the best known mode of construction. And this argument seems conclusive to prove that there was no absolute duty to prevent danger, but only a duty to make the place as little dangerous as such a place could reasonably be, having regard to the contrivances necessarily used in carrying on the business."
In the annotation contained in 23 A. L. R., 1009, Section 11, pointing out the nondelegable quality of the duty of a person in possession of land or other fixed property to take reasonable care to keep the premises in such a state as not to unduly expose an invitee to danger, at page 1011, it is stated:
"The applicability of this doctrine is, of course, negatived, if the evidence shows either that the injured person had not been authorized by the employer to enter upon the premises in question, or that at the time of the accident the contractor was temporarily in possession of the premises as a whole, or of the particular portion of them upon which the injury was received, and that the dangerous conditions from which the injury resulted were attributable solely to his negligence."
In 27 American Jurisprudence, 504, Section 27, it is pointed out that the general rule of nonliability of an employer for the torts of an independent contractor or the latter's servants, which Ohio recognizes, is based upon the incident of the relation created by contract, whereby the employer loses possession of the power of control over the work, so that it follows as a necessary judicial consequence that the employer is not answerable for the manner in which the work is performed. By way of analogy, we call attention to the statements in the syllabus and opinion of the Bosjnak case, together with those contained in the other citations quoted, supra, which indicate that the basis of the duty attributed to the owner of the premises toward an invitee to protect and warn against the dangerous *Page 197 
condition thereof is traceable to the retention of possession and control on the part of the owner.
In this connection, we call particular attention to the emphasized last sentence of the quotation from the Bosjnak case
at page 545.
We recognize the nondelegable quality of the duty resting upon an owner of premises toward an invitee with respect to the condition thereof. For example, had some third person come upon the premises to repair the fence and, without precaution or warning on the part of the defendant, been injured by means of the high tension line, liability would attach. Or, if conceivably, plaintiff were injured by the existence of some sort of trap or hole at the working site, known to defendant, and about which plaintiff had neither actual nor constructive knowledge, the duty toward an invitee should be enforced.
In the instant case, however, plaintiff was upon the premises not only as an invitee of defendant, but in his additional capacity as employee of the Duffy Construction Corporation, which, on this particular morning, was in the exclusive possession and control of that extreme northeast corner of defendant's property and assumed to perform work incident to its contractual status there; and it not only invited plaintiff to that area, but required him to be there and commanded and controlled him in the performance of his work. While defendant designated the unloading site, it was the Duffy Corporation which undertook the unloading, knowing and appreciating the existence of a real or potential danger in the operation of its crane in proximity to the high tension line during the unloading process, not otherwise subject to such a hazard.
By the very nature of the work of operating the crane within such proximity to the high tension line, the Duffy Corporation was aware of the potential danger of too close contact. As stated in the Wellman case at page 107 — in these circumstances it was the Duffy Corporation's duty to warn and protect the plaintiff and no such duty devolved upon the defendant.
The first and second paragraphs of the syllabus inWellman v. East Ohio Gas Co., supra, are:
"Where an independent contractor undertakes to do work *Page 198 
for another in the very doing of which there are elements of real or potential danger and one of such contractor's employees is injured as an incident to the performance of the work, no liability for such injury ordinarily attaches to the one who engaged the services of the independent contractor.
"One who engages an independent contractor to do work for him ordinarily owes no duty of protection to the employees of such contractor, in connection with the execution of the work, who proceeds therewith knowing and appreciating that there is a condition of danger surrounding its performance."
Since it is clear the Duffy Corporation knew and appreciated the danger surrounding the performance of its unloading operation by means of a crane in close proximity to the high tension line, we believe the court was correct in basing its action on authority of the Wellman case.
Supporting this conclusion, we cite 57 Corpus Juris Secundum, 378, Section 606:
"However, except where the contractee has assumed the duty of giving warning or otherwise affording protection, the foregoing is true only in respect of latent dangers of which the servant of the contractor or subcontractor did not know and could not reasonably have discovered and of which the contractees knew or should have known. The contractee performs his duty by giving due notice or warning, and, except for hidden defects, he is not required to alter the premises to make them safe for employees of a contractor or subcontractor."
In note 83 is cited Cleveland Electric Ill. Co. v.O'Connor, 50 Ohio App. 30, 197 N.E. 428, and the case ofValles v. Peoples-Pittsburgh Trust Co., 339 Pa. 33,13 A.2d 19, which seems directly in point. Paragraph seven of the headnotes of that case is:
"Where contractor was informed that pipes near wall which he contracted to repair contained ammonia and subcontractor's employees working near the pipes were injured when a pipe broke, building owner was not liable for the injuries resulting to subcontractor's employees, since its duty was performed when it gave notice to contractor and it had no duty to foresee that contractor would not perform his duty to give *Page 199 
warning to subcontractor and permit work to be done improperly."
In Union Tank  Supply Co. v. Kelley (C.C.A. 5, 1948),167 F.2d 811, it was held in the second paragraph of the headnotes:
"Independent contractor which had contracted to unload car of steel for defendant, rather than the defendant, had duty to warn employee of dangers of working with steel at night and to furnish him with adequate lighting, and hence where employee sued defendant for injuries, charging issues of failure to warn and to furnish adequate lighting was error."
We find no error in the record, prejudicial to the appellant, and the judgment is affirmed.
Judgment affirmed.
MATTHEWS, P. J., concurs.